Citation Nr: 1756371	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-29 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to service-connected residuals of a right foot bunionectomy.

3.  Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected residuals of a right foot bunionectomy.

4.  Entitlement to service connection for a low back disorder, to include lumbosacral disc disease, to include as secondary to service-connected residuals of a right foot bunionectomy.

5.  Entitlement to service connection for a right hip disorder, to include strain/sprain and arthritis, to include as secondary to service-connected residuals of a right foot bunionectomy.

6.  Entitlement to service connection for a left hip disorder, to include strain/sprain and arthritis, to include as secondary to service-connected residuals of a right foot bunionectomy.

7.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected residuals of a right foot bunionectomy.

8.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected residuals of a right foot bunionectomy.

9.  Entitlement to a compensable disability rating for service-connected residuals of right foot bunionectomy.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to January 1977 and from September 1981 to November 1988.

This appeal is before the Board of Veterans' Appeals (Board) from September 2010 and November 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The September 2010 rating decision denied service connection for bilateral hearing loss, bilateral foot disorders, osteoarthritis of the bilateral knees, low back disorder, and bilateral hip disorders.

The November 2012 rating decision continued a noncompensable disability rating for residuals of a right foot bunionectomy.


FINDINGS OF FACT

1.  With resolution of any doubt in his favor, the Veteran's current bilateral hearing loss is etiologically related to active duty service.

2.  With resolution of any doubt in his favor, the Veteran's current right knee osteoarthritis is etiologically related to his service-connected residuals of a right foot bunionectomy.

3.  With resolution of any doubt in his favor, the Veteran's current left knee osteoarthritis is etiologically related to his service-connected residuals of a right foot bunionectomy.

4.  With resolution of any doubt in his favor, the Veteran's current low back disorder is etiologically related to his service-connected residuals of a right foot bunionectomy.

5.  With resolution of any doubt in his favor, the Veteran's current right hip disorder is etiologically related to his service-connected residuals of a right foot bunionectomy.

6.  With resolution of any doubt in his favor, the Veteran's current left hip disorder is etiologically related to his service-connected residuals of a right foot bunionectomy.

7.  With resolution of any doubt in his favor, the Veteran's current right foot disorder is etiologically related to his service-connected residuals of a right foot bunionectomy.

8.  The evidence does not show that the Veteran's left foot disorder was incurred in or resulted from his active duty service, or was caused by or worsened beyond its normal progression due to any service-connected disability.

9.  For the entirety of the appeal, the Veteran's service-connected residuals of a right foot bunionectomy did not involve a resection of the metatarsal head, and is not of such severity that it is the equivalent of amputation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.385 (2017).

2.  The criteria to establish secondary service connection for right knee osteoarthritis are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria to establish secondary service connection for left knee osteoarthritis are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria to establish secondary service connection for a low back disorder are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria to establish secondary service connection for a right hip disorder are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

6.  The criteria to establish secondary service connection for a left hip disorder are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

7.  The criteria to establish secondary service connection for a right foot disorder are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

8.  The criteria for service connection for a left foot disorder are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

9.  The criteria for a compensable disability rating for residuals of a right foot bunionectomy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that an April 2010 formal finding states that the Veteran's service treatment records (STRs) and personnel file are unavailable.  When service records are unavailable, VA has a heightened duty to consider the application benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (indicating the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-doubt rule when a claimant's records have been lost or are otherwise unavailable).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Pertinent here, arthritis (degenerative joint disease) and hearing loss are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as arthritis and an organic disease of the nervous system (i.e., sensorineural hearing loss), becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



Bilateral Hearing Loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also, Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

STRs include auditory thresholds recorded at the time of enlistment and during service.  As it relates to VA examinations and VA records, audiological reports were routinely converted from International Standards Organization-American National Standards Institute (ISO-ANSI) units to American Standards Association (ASA) units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows and set apart in parentheses:

Hertz
500
1000
2000
3000
4000
Add
15
10
10
10
5

STRs include a July 1981 enlistment examination report with puretone testing results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
15 (20)

In October 1981, the Veteran had puretone testing results, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
0
0
0
0
20

August 1987 puretone testing results, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
15
0
LEFT
5
0
0
15
20

A November 2009 VA examination report reflects review of the Veteran's claims file and his report of an onset of bilateral hearing loss in 1984, which he believed to be caused by in-service noise exposure.  The Veteran reported in-service noise exposure from the exhaust of 2.5 ton trucks, generators, and M16 firing ranges with the use of hearing protection when available.  He denied any occupational or recreational noise exposure.  Speech recognition ability was 84 percent in the right ear, and 88 percent in the left ear based on the Maryland CNC word list.  The diagnosis was bilateral sensorineural hearing loss.  The VA examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of changes seen during active duty service, as there was no significant audiological changes while in service.

In October 2010, the Veteran stated that the hearing protection provided during service did not seal properly in his ears and fell out due to sweat, excessive wax, and hair in his ears.  As such, his exposure to M16 jams and misfires caused constant pain.

An October 2010 private audiological report reflects sensorineural hearing loss with the left worse than the right.  The audiologist stated that the results were consistent with the use of firearms by a right-handed user, and were most likely due to military service.

A September 2016 VA examination report reflects review of the Veteran's claims file and diagnosis of bilateral sensorineural hearing loss.  The Veteran reported in-service noise exposure from exhaust from 2.5 ton trucks, generators, and M16 firing ranges with the use of hearing protection.  He denied any occupational or recreational noise exposure.  Speech recognition ability was 92 percent bilaterally based on the Maryland CNC word list.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of active duty service as the Veteran did not have any evidence of hearing loss or declines in hearing in his STRs.

As an initial matter, the medical evidence shows that the Veteran is currently diagnosed with bilateral hearing loss as defined under 38 C.F.R. § 3.385.

Additionally, the Veteran served as a field communication security equipment repairer during service; and reported noise exposure from 2.5 ton trucks, generators, and M16 firing ranges.  Accordingly, the Board finds that the Veteran was exposed to some level of acoustic trauma during service.

The November 2009 VA examiner and the September 2016 VA examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of active duty service.  However, both examiners based their opinions on the lack of significant audiological changes during service.  They did not consider or discuss the Veteran's contentions of in-service noise exposure, but rather relied on the absence of evidence in the service medical records to provide a negative opinion. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, these opinions are both inadequate to decide the claim.  Not only are these opinions inadequate, they are of little to no probative value.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").

However, a private audiologist provided the lone positive, although brief, opinion regarding the relationship between the Veteran's hearing loss and his in-service noise exposure, specifically his use of firearms.  As there is no other evidence contradicting this opinion, this October 2010 private opinion is the only probative opinion for the Board to consider.

Additionally, the Board reiterates that sensorineural hearing loss is a chronic disease, and therefore presumed to have been incurred in service if the evidence demonstrates a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  The Veteran has contended that his bilateral hearing loss had an onset in 1984.  While he, as a lay person, is not competent to diagnose the Veteran's hearing loss for VA purposes or to opine as to its etiology, he is competent to report his own personal experience and observation, such as his perceived onset of hearing loss during service.  See Barr, 21 Vet. App. at 308-09.

For these reasons, the Board finds that the evidence is at the very least in relative equipoise as to whether the Veteran's hearing loss was incurred in or caused by active duty service.  Thus, resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Osteoarthritis of the Bilateral Knees

The Veteran contends that his bilateral knee osteoarthritis is a result of his service-connected residuals of a right foot bunionectomy.

In January 2010, the Veteran stated that walking with an altered gait to avoid right foot pain caused immense pain and swelling in his knees.  After his May 1988 bunionectomy, he reported immense pain and swelling that continued in his knees.

A January 2010 VA examination report reflects the Veteran's statement that his bilateral knee pain began around 1988, but that he did not seek medical treatment during service as it was just not prevalent enough to seek medical attention until around 2006.  He complained of bilateral knee pain, weakness, swelling, stiffness, burning, instability, and fatigability.  On examination, he had no warmth or effusion; no joint line tenderness; negative anterior and posterior drawer, Lachman's, and McMurray's tests; crepitus; and stability to varus and valgus stress.  July 2009 x-rays revealed bilateral compartmental osteoarthrosis, moderate within the patellofemoral compartment.  The VA examiner's diagnostic impression was osteoarthritis of the Veteran's bilateral knees by radiologic evidence.  The examiner opined that the Veteran's bilateral knee osteoarthritis was not caused by or a result of his service-connected right foot bunionectomy "since there is no nexus with which to link the conditions."

An October 2010 letter from Dr. R.R. explained that he was treating the Veteran for right first metatarsophalangeal (MTP) joint arthritis and resulting problems from his limp.  He stated that the Veteran's persistent right foot pain and at least 22 years of walking on the lateral border of his foot due to pain from the first MTP joint caused significant worsening of knee problems.

A March 2011 from Dr. R.R. states that the Veteran had pain in the first MTP joint, and a severe limp which caused pain in his knees.

A January 2013 letter from Dr. R.R. reflects that the Veteran walked on the lateral border of his feet due to right foot pain, which caused an alteration in gait and increasing knee problems.

In April 2016, B.S., a private certified physician assistant, stated that she was familiar with the Veteran's disabilities and had reviewed the February 2016 Supplemental Statement of the Case (SSOC).  She opined that the Veteran's bilateral knee arthritis was secondary to his right great toe, status-post Keller bunionectomy, resulting in hallux rigidus and arthritic changes.  She explained that the decreased range of motion (ROM) of the great toe MPT joint in the Veteran's hallux rigidus created a lateral axis deviation and abducted stance positioning during ambulation, which resulted in increased stressors on the knee for accommodation.  The lack of ROM in the great toe MTP caused a shortened stride and slowed propulsion.  Together, this changed the normal gait and increased stressors onto the knees for accommodation.

A September 2016 VA examination report reflects review of the Veteran's claims file and diagnoses of bilateral knee osteoarthritis as evidenced by x-rays.  The Veteran reported that his knees began bothering him around 1996 when it was difficult to kneel and which gradually progressed.  He stated that his knee pain was now constant and usually on the medial aspect of his knees.  The VA examiner opined that the Veteran's bilateral knee arthritis was at least as likely as not (50 percent or greater probability) proximately due to or the result of right great toe bunionectomy with arthritis based on Dr. R.R.'s correspondences.

As an initial matter, the Veteran is service-connected for residuals of a right foot bunionectomy.  Additionally, the evidence shows that the Veteran has a current diagnosis of bilateral knee arthritis.  See September 2016 VA examination.  As such, the dispositive issue regarding the claims of entitlement to service connection for bilateral knee arthritis as secondary to the Veteran's service-connected residuals of a right foot bunionectomy is whether the residuals of a right foot bunionectomy caused or aggravated the Veteran's bilateral knee arthritis.

Dr. R.R., B.S., and the September 2016 VA examiner all opined that the Veteran's bilateral knee osteoarthritis is caused by his service-connected residuals of a right foot bunionectomy.  In fact, B.S. explained the mechanics caused by the right foot bunionectomy residuals, which then resulted in the bilateral knee arthritis.

The Board notes that January 2010 VA examiner opined that the Veteran's bilateral knee osteoarthritis was not related to his service-connected right foot bunionectomy, but merely provided as rationale that "there [was] no nexus with which to link the conditions."  Absent any supporting rationale, the conclusory opinion is inadequate and not probative.  Miller, 11 Vet. App. at 348.

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral knee osteoarthritis, as secondary to service-connected residuals of a right foot bunionectomy, have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Low Back Disorder

The Veteran contends that his low back disorder is a result of his service-connected residuals of a right foot bunionectomy.

A December 1998 private treatment record from Dr. J.T. reflects that the Veteran complained of low back pain and reported a November 1998 weight-lifting incident, where he felt a small twinge of pain while lifting a dresser at home by himself.  He was diagnosed with lumbar disc displacement at L5-S1 and lumbosacral sprain/strain.

An undated letter from the Veteran's VA primary care physician stated that the Veteran was being treated for spinal stenosis and lumbar disc degeneration, which were "results of some previous issues and then aggravated by his work."

In January 2010, the Veteran stated that walking with an altered gait to avoid right foot pain caused immense pain and swelling in his lower back.  After his May 1988 bunionectomy, he reported immense pain and swelling that continued in his back.

A January 2010 VA examination report reflects the Veteran's reports of low back pain beginning in 1987, for which he did not seek medical attention until 1998.  He complained of pain, stiffness, weakness, fatigability, and a burning feeling in the low back.  He had an antalgic, unbalanced gait.  On examination, there was no objective evidence of painful motion, spasm, weakness, or tenderness.  August 2009 x-rays revealed multilevel degenerative changes and suspected spinal stenosis at L4-L5 and L5-S1.  The VA examiner's diagnostic impression was lumbosacral degenerative disc disease (DDD).  The examiner opined that the Veteran's lumbosacral DDD was not caused by or a result of his service-connected right foot bunionectomy "since there is no nexus with which to link the conditions," and as the Veteran specifically admitted that his lumbosacral DDD was caused by lifting weights.

An October 2010 letter from Dr. R.R. explained that he was treating the Veteran for right first MTP joint arthritis and resulting problems from his limp.  He stated that the result of his persistent right foot pain and at least 22 years of walking on the lateral border of his foot due to pain from the first MTP joint was significant worsening of low back problems.

A March 2011 letter from Dr. R.R. states that the Veteran had pain in the first MTP joint, and a severe limp which caused pain in his back.

A January 2013 letter from Dr. R.R. reflects that the Veteran walked on the lateral border of his foot due to right foot pain, which caused an alteration in gait and increasing back problems.

In April 2016, B.S., a private certified physician assistant, stated that she was familiar with the Veteran's disabilities and had reviewed the February 2016 SSOC.  She opined that the Veteran's degenerative changes of the lumbar spine with sciatica were secondary to his right great toe status post Keller bunionectomy.  She explained that the decreased ROM of the great toe MPT joint in the Veteran's hallux rigidus created a lateral axis deviation and abducted stance positioning during ambulation.  The lack of ROM in the great toe MTP caused a shortened stride and slowed propulsion.  Together, this changed the normal gait and increased stressors in the lower back for accommodation.  Additionally, B.S. stated that the Veteran had severe arthritic changes of the lumbar spine, which were considered to be advanced for his age, thus suggesting increased stressors outside the norm.

A September 2016 VA examination report reflects review of the Veteran's claims file and diagnoses of lumbar spondylosis and DDD.  The Veteran reported that he was constantly lifting 70 pounds during service around 1982/1983.  He stated he "fell off of a deuce and a half" and that his back pain gradually increased over time with lifting and carrying mail.  X-rays documented arthritis.  The VA examiner provided a seemingly contradicting opinion that the Veteran's arthritis of the back was "likely as not (less than 50 percent probability) proximately due to or the result of right great toe bunionectomy with arthritis and hallux rigidus."  However, she then clarified by opining that the Veteran's arthritis of the back was "at least as likely as not (50 percent or greater probability) proximately due to or the result of morbid obesity and aging."
As an initial matter, as noted, the Veteran is service-connected for residuals of a right foot bunionectomy and is herein granted service connection for a right foot disorder.  Additionally, the evidence shows that the Veteran has a current lumbar spine disability diagnosed as lumbar spondylosis and DDD.  See September 2016 VA examination.  As such, the dispositive issue then becomes whether the residuals of a right foot bunionectomy caused or aggravated the Veteran's low back disorder.

Dr. R.R. and B.S. both opined that the Veteran's lumbosacral DDD is caused by his service-connected residuals of a right foot bunionectomy.  In fact, B.S. explained the mechanics caused by the right foot bunionectomy residuals, which then resulted in the Veteran's low back problems.  Dr. R.R. also consistently discussed the resulting altered gait, which caused or increased the Veteran's back problems.

The Board notes that January 2010 VA examiner opined that the Veteran's bilateral knee osteoarthritis was not related to his service-connected right foot bunionectomy, but merely provided as rationale that "there [was] no nexus with which to link the conditions."  Additionally, the examiner noted that the Veteran had admitted that his lumbosacral DDD was caused by lifting weights, when in fact that was stated back in December 1998 when he was diagnosed with lumbar disc displacement and lumbosacral sprain/strain.  Moreover, the September 2016 VA examiner did not address the positive opinions by Dr. R.R. and B.S., to include B.S.' statement that the Veteran's arthritis changes were advanced for his age and suggested increased stressors outside the norm.  As such, the January 2010 and September 2016 VA examiners' opinions are inadequate and ultimately of less probative value.

For these reasons, the Board finds that, the evidence is at the very least in relative equipoise as to whether the Veteran's low back disorder is caused by his service-connected residuals of a right foot bunionectomy.  Thus, resolving any doubt in the Veteran's favor, secondary service connection for a low back disorder is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.



Bilateral Hip Disorders

The Veteran contends that his bilateral hip disorders are a result of his service-connected residuals of a right foot bunionectomy.

In January 2010, the Veteran stated that walking with an altered gait to avoid right foot pain caused immense pain and swelling in his hips.  After his May 1988 bunionectomy, he reported immense pain and swelling that continued in his hips.

A January 2010 VA examination report reflects that the Veteran stated that his hip pain started in 1988 and was more mild in nature, although he did not seek medical attention until 1998.  He complained of bilateral hip pain, weakness, stiffness, instability, and fatigability.  On examination, although the Veteran complained of pain with ROM, there was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There were mild bilateral callosities, and abnormal shoe wear pattern on the bilateral outer edge of the heel and lateral aspect of the forefoot.  The diagnosis was bilateral chronic hip strain/sprain.  The VA examiner opined that the Veteran's bilateral chronic hip strain/sprain was not caused by or a result of his service-connected right foot bunionectomy "since there is no nexus with which to link the conditions."

An October 2010 letter from Dr. R.R. explained that he was treating the Veteran for right first MTP joint arthritis and resulting problems from his limp.  He stated that the result of his persistent right foot pain and walking on the lateral border of his foot due to pain for at least 22 years resulted in significant worsening of hip problems.

A March 2011 letter from Dr. R.R. states that the Veteran had pain in the first MTP joint, and a severe limp which caused pain in his hip.

A January 2013 letter from Dr. R.R. reflects that the Veteran walked on the lateral border of his foot due to right foot pain, which caused an alteration in gait and increasing hip problems.

A September 2016 VA examination report reflects review of the Veteran's claims file and diagnosis of bilateral osteoarthritis of the hip based on x-ray evidence.  The Veteran believed that he had a hip strain, which burned and stung, and felt like it was tightening with walking.  He stated that his left hip pain was constant, and his right hip pain depended on the activity.  The VA examiner opined that the Veteran's bilateral hip strains/arthritis were less likely than not (less than 50 percent probability) proximately due to or the result of right great toe bunionectomy with arthritis, and were at least as likely as not (50 percent or greater probability) proximately due to or the result of aging and obesity (BMI greater than 40).

As an initial matter, the Veteran is service-connected for residuals of a right foot bunionectomy and is herein granted service connection for a right foot disorder.  Additionally, the evidence shows that the Veteran has current diagnoses of bilateral chronic hip strain/sprain and arthritis.  As such, the dispositive then becomes whether the residuals of a right foot bunionectomy caused or aggravated the Veteran's bilateral hip disorders.

The Board notes that the January 2010 and September 2016 VA examiners opined that the bilateral hip disorders were less likely than not due to or the result of the Veteran's service-connected right foot bunionectomy.  However, Dr. R.R. repeatedly explained how the Veteran's right foot pain caused a limp, which then caused an increase in the Veteran's bilateral hip problems.

Accordingly, the Board finds that the evidence is at the very least in relative equipoise as to whether the Veteran's bilateral hip disorders are caused by his service-connected residuals of a right foot bunionectomy.  Thus, resolving any doubt in the Veteran's favor, secondary service connection for bilateral hip disorders is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.





Bilateral Foot Disorder

The Veteran contends that his bilateral foot disorder is secondary to his service-connected residuals of a right foot bunionectomy.

STRs include a July 1981 enlistment examination report reflecting normal clinical evaluations of the lower extremities and feet, and the Veteran's denial of foot trouble.  March 1987 x-rays revealed degenerative changes in the first MTP joint of the right foot.  An April 1988 STR reflects a diagnosis of hallux limitus of the right foot.  In May 1988, x-rays revealed degenerative joint disease of the right first MTP joint, and the Veteran had a right foot bunionectomy.

A September 1997 treatment record reflects that the Veteran broke his toe from hitting it against the wall in his garage, and that he continued to be in pain.  The diagnosis was second metatarsal tendonitis.

Private treatment records reflect complaints of painful left foot with a lot of burning, throbbing pain underneath the pain of the foot.  He was diagnosed with capsulitis right second MTP joint in May 2007.  By July 2007, the Veteran was being treated for bilateral capsulitis with considerable discomfort.

August 2009 x-rays reflect first MTP joint arthrosis bilaterally and deformity of the right first metatarsal head, which may have represented sequela of a prior surgery.

In January 2010, the Veteran complained of bilateral chronic pain and swelling in his feet, right greater than the left, primarily on the dorsum of his first MTP joint, valgus deviation, and cock-up deformity that left him with no support of his big or second toe.  He reported extreme tenderness to palpation, chronic pain, a burning sensation, feeling of pins and needles, and swelling.  After his May 1988 bunionectomy, he reported immense pain and swelling that continued in his right foot.

A January 2010 VA examination report reflects the Veteran's complaints of bilateral foot pain, weakness, fatigability, and cramping at rest and on standing or walking.  On examination, there was no objective evidence of painful motion, edema, weakness, instability, or tenderness.  There was evidence of abnormal weight-bearing, specifically mild callosities bilaterally and abnormal shoewear pattern on the bilateral outer edge of heel and forefoot.  The VA examiner's diagnostic impression was osteoarthritis of the Veteran's bilateral first MTP joint, and opined that the Veteran's osteoarthritis of his right foot first MTP joint was less likely than not caused by or a result of the residuals of his right foot bunionectomy since this surgery did not predispose the Veteran to the later development of osteoarthritis.  The examiner also opined that the Veteran's osteoarthritis of the left foot MTP joint was not caused by or a result of his service-connected right foot bunionectomy, but the only rationale provided was that there was no nexus.

A November 2015 VA examination report reflects review of the Veteran's claims file and a diagnosis of right hallux rigidus since 2010.  The Veteran reported increased complaints of pain and swelling in the right foot, as well as decreased movement of the right great toe, since 2010.  The VA examiner found that the Veteran had symptoms of right foot hallux rigidus with tenderness of the right first MTP joint and reduced ROM of five to 10 degrees of dorsiflexion only.  The Veteran had pain on physical examination that contributed to functional loss, specifically less movement than normal, pain on movement, and pain on weight-bearing and nonweight-bearing.  X-rays revealed bilateral severe osteoarthrosis of the first MTP and distal interphalangeal (DIP) joints.  The VA examiner noted a diagnosis of status-post right bunionectomy with residuals of hallux rigidus and degenerative arthritis of the first MTP.  However, the examiner then opined that the Veteran's right hallux rigidus and right great toe degenerative arthritis were more likely than not caused by the right great toe worker's compensation injury in 2010, and less likely than not caused by the service-connected right great toe bunion and bunionectomy in 1988.

In April 2016, B.S., a private certified physician assistant, stated that she was familiar with the Veteran's disabilities, had reviewed the February 2016 SSOC, and opined that the Veteran's service-connected status post Keller bunionectomy caused his hallux rigidus with arthritic changes to the right great MTP.  She explained that the worker's compensation "injury" was due to the aggravation of his preexisting condition due to the Veteran's work activities, and not a separate injury.

A September 2016 VA examination report reflects review of the Veteran's claims file and diagnosis of bilateral hallux rigidus.  The right hallux rigidus was diagnosed in May 1987, and the left hallux rigidus was diagnosed in November 2009.  The Veteran reported a right foot bunion around 1985, for which he was placed on profile during service.  He had surgery on it in 1987, which made his big toe shorter and unable to touch the ground.  He reported that he continued to have pain and used orthotics when he reenlisted in the Army Reserves in 1990.   He complained of continued pain with his right big toe, and that most of the pain was at the operative site and in the rest of his toes.  The Veteran also noted that he went on workman's compensation for aggravation of a prior injury.  He described burning, stinging, throbbing, and stabbing pain with flare-ups involving increased symptoms.  The VA examiner found that the Veteran had bilateral hallux rigidus with moderate tenderness of the bilateral first MTP joints with reduced ROM; the right great toe was held in dorsiflexed position.  On examination, the VA examiner found pain bilaterally, which contributed to functional loss, specifically less movement than normal, pain on movement, pain on weight-bearing, pain on nonweight-bearing, swelling, and disturbance of locomotion, as well as bilateral lower extremity edema.  X-rays revealed bilateral severe osteoarthrosis of the first MTP and DIP joints, and asymmetric soft tissue swelling of the dorsum of the right foot without evidence of acute fracture.  The VA examiner then opined that the Veteran's hallux rigidus was at least as likely as not incurred in or caused by the hallux limitus and degenerative arthritis on x-ray in 1988 during service.  The examiner also opined that the Veteran's left foot condition was less likely than not proximately due to or the result of the Veteran's right great toe bunionectomy with arthritis.

As an initial matter, the Veteran is service-connected for residuals of a right foot bunionectomy.  Additionally, the evidence shows that the Veteran has current diagnoses of osteoarthritis/osteoarthrosis of the bilateral first MTP and DIP joints, and bilateral hallux rigidus.  As such, the dispositive issue then becomes whether the residuals of a right foot bunionectomy caused or aggravated the Veteran's bilateral foot disorder.

Regarding the right foot disorder, the September 2016 VA examiner most recently opined that the Veteran's hallux rigidus was at least as likely as not incurred in or caused by the in-service hallux limitus and degenerative arthritis of the first MTP joint.  The Board notes the November 2015 VA examiner's opinion that the Veteran's right hallux rigidus and right great toe degenerative arthritis were more likely than not caused by the right great toe worker's compensation injury.  However, B.S. clarified that the worker's compensation award was not based on a separate injury to the right foot, but rather due to an aggravation of the existing right foot disorder.  As such, B.S. opined that the Veteran's service-connected residuals of a right foot bunionectomy caused his hallux rigidus with arthritic changes to the right great MTP joint.  

The Board notes the January 2010 VA examiner's opinion that the Veteran's osteoarthritis of the right foot first MTP joint was less likely than not caused by or a result of the residuals of his right foot bunionectomy as a bunionectomy did not predispose to the later development of osteoarthritis.  However, the examiner did not discuss the in-service diagnosis of arthritis of the right first MTP joint; as such, the examination and opinion are inadequate.  See Barr, 21 Vet. App. at 308-09.

However, regarding the left foot, the evidence consistently reflects that the Veteran's left foot disorder is not related to his active duty service or his service-connected residuals of a right foot bunionectomy.  The January 2010, November 2015, and September 2016 VA examiners all opined that the Veteran's left foot disorder was less likely than not due to or the result of his service-connected residuals of a right great toe bunionectomy.  Unlike with the right foot disorder, there is no private or other conflict opinion that links the left foot disorder with the service-connected residuals of a right foot bunionectomy.

Additionally, there is no indication of a left foot injury, treatment, or diagnosis during service, although there are records regarding the right foot.  The Veteran also does not suggest or present any evidence regarding any in-service injury, complaint, or diagnosis of a left foot disorder or associated symptoms.  As such, the in-service prong is not met under direct service connection for a left foot disorder.

In summary, the Board finds that the evidence is at the very least in relative equipoise as to whether the Veteran's right foot disorder was caused or aggravated by the residuals of a right foot bunionectomy.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for a right foot disorder is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

However, the Board finds that the weight of the evidence demonstrates that a left foot disorder was not incurred in or otherwise caused by active service, and was not caused or aggravated by a service-connected disability.  As the preponderance of the evidence is against the left foot claim, the benefit-of-the doubt doctrine is not for application, and the claim for a left foot disorder must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

III.  Increased Rating Claim for Residuals of Right Foot Bunionectomy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2017).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14 (2017).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.

In this case, the Veteran's residuals of a right foot bunionectomy is evaluated as noncompensable as of November 13, 1998, under 38 C.F.R § 4.71a, DC 5280.

Under DC 5280, a 10 percent rating is assigned for unilateral hallux valgus that was operated on with resection of a metatarsal head, or if the unilateral hallux valgus is so severe as to be equivalent to an amputation of the great toe.  Other diagnostic codes applicable to the feet include 5276 (pes planus), 5277 (weak foot), 5278 (pes cavus), 5279 (metatarsalgia), 5281 (hallux rigidus), 5282 (hammer toe), 5283 (malunion or nonunion of tarsal or metatarsal bones), and 5284 (foot injury, other).  38 C.F.R. § 4.71a, DCs 5276-5284.

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 4.2, 4.6.

Turning now to the relevant evidence in this case, the Board notes that although some of the evidence summarized below is outside of the range of evidence required to be evaluated in order to determine the current severity and whether an increased rating is warranted, the Board finds it helpful to properly evaluate and understand the service-connected disability.

STRs reflect that the Veteran had a May 1988 right foot bunionectomy, which involved the resection of the base of the proximal phalanx of the great toe.

A March 2012 VA examination report reflects a diagnosis of hallux rigidus and the Veteran's complaint of ongoing right MTP pain since the 1988 right foot bunionectomy.  The Veteran reported that he aggravated his right great toe MTP joint in March 2010 in a worker's compensation case, and that his right great toe pain increased significantly since 2010.  The Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  His right great toe MTP joint only moved between five and 10 degrees of dorsiflexion.  X-rays revealed bilateral arthritis.  The VA examiner concluded that most of the functional loss in the right great toe occurred after the 2010 worker's compensation injury rather than the 1988 injury.

A November 2013 VA examination report reflects review of the Veteran's claims file; the Veteran's 1988 bunionectomy; and his complaints that, although the foot healed properly, the pain from the procedure never dissipated.  He complained of swelling and pain in the right foot, and stated that he could not walk with his right foot correctly and could not move his right great toe, which did not touch the floor when standing.  The Veteran was found to have mild or moderate symptoms of right foot hallux rigidus, and had tenderness in the right first MTP joint with reduced ROM with no plantar flexion and passive dorsiflexion to 10 degrees.  The VA examiner found that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, bilateral weak foot, or any other foot injuries.  X-rays revealed bilateral arthritis.

VA treatment records from November 2013 reflect that the Veteran had a right foot bunion repair in 1988, which resulted in the right big toe remaining in extension and the inability to push off with his first toe.  As such, he walked on the lateral portion of his foot to increase stability and strength to push off while walking.  A November 2015 VA treatment record reflects complaints of bilateral foot pain.  Specifically, the doctor noted that the in-service Keller arthroplasty on the right foot done 30 years prior continued to give the Veteran mild pain and midfoot pain that caused swelling.

A November 2015 VA examination report reflects review of the Veteran's claims file and evaluated the Veteran's service-connected residuals of a right foot bunionectomy.  A diagnosis of right hallux valgus since 1985 was noted.  The Veteran reported increased complaints of pain and swelling in the right foot, as well as decreased movement of the right great toe, since 2010.  The VA examiner found that the Veteran did not have any symptoms due to a hallux valgus condition, although his hallux valgus surgery was noted.  However, he did find that the Veteran had symptoms of right foot hallux rigidus with tenderness of the right foot first MTP joint and reduced ROM of five to 10 degrees of dorsiflexion only.

Based on the above-cited evidence, both lay and medical, the Board finds that the preponderance of the evidence is against a compensable disability rating for the Veteran's residuals of a right foot bunionectomy.

A compensable 10 percent disability rating based on resection of the metatarsal head is not warranted as the Veteran's STRs reflect that his right great toe bunionectomy involved resection of the base, not the head, of the proximal phalanx of the great toe.  Thus although the Veteran has since been diagnosed with additional foot disorders, the focus herein is solely on the resection of the base.  

Additionally, there is no evidence that the Veteran's symptoms are of such severity that it is equivalent to amputation of the great toe.  Although there is some indication of continued pain and lack of strength as residuals of the right foot bunionectomy, and there is limited motion of the right great toe, the November 2015 VA examiner specifically found that the Veteran no longer had any symptoms due to a hallux valgus condition.

The Board considered the applicability of other DCs pertaining to foot disabilities, but finds that there are none which would provide higher ratings for which the appropriate symptomatology is shown.  In other words, there is no evidence of record of pes planus (DC 5276), weak foot (5277), pes cavus (5278), metatarsalgia (5279), hammer toe (5282), malunion or nonunion of tarsal or metatarsal bones (5283), or other foot injury (5284).  Although the Veteran does have diagnoses of hallux rigidus, it is discussed above regarding his claims for service connection for bilateral foot disorder.

In summary, the Board finds that the weight of the evidence is against a compensable disability rating for the Veteran's residuals of a right foot bunionectomy for the entirety of the appeal period, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for osteoarthritis of the right knee as secondary to service-connected residuals of a right foot bunionectomy is granted.

Service connection for osteoarthritis of the left knee as secondary to service-connected residuals of a right foot bunionectomy is granted.

Service connection for a low back disorder, to include lumbosacral disc disease, to include as secondary to service-connected residuals of a right foot bunionectomy, is granted.

Service connection for a right hip disorder, to include strain/sprain and arthritis, as secondary to service-connected residuals of a right bunionectomy is granted.

Service connection for a left hip disorder, to include strain/sprain and arthritis, as secondary to service-connected residuals of a right foot bunionectomy is granted.

Service connection for a right foot disorder as secondary to service-connected residuals of a right foot bunionectomy is granted.

Service connection for a left foot disorder, to include as secondary to service-connected residuals of a right bunionectomy, is denied.

Entitlement to a compensable disability rating for service-connected residuals of right foot bunionectomy is denied.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


